 



Exhibit 10.3
July 7, 2006
The Board of Directors
Gentlemen:
I hereby resign as Vice President, Sales and Marketing of Applied Innovation
Inc. (Applied), and any other offices I may hold with Applied or any of its
subsidiaries effective this date.
I understand that this resignation will be treated as a termination without
cause by Applied and that I shall be entitled to the severance benefit provided
under Section 9(d) of my Employment Agreement dated October 4, 2004.

            Sincerely,
      /s/ Angela R. Pinette             Angela R. Pinette     

Accepted and agreed to as of
July 11, 2006
Applied Innovation Inc.
/s/ William H. Largent

     
By:
  William H. Largent
 
  President and Chief Executive Officer

 